DETAILED ACTION
This is in response to the applicant’s communication filed on 5/31/22 wherein:
Claims 1, 4-11, 14-16, and 19-26 are currently pending; and
Claims 2, 3, 12, 13, 17, and 18 are cancelled.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
WITHDRAWN, in light of Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 14-16, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 11 and 16 recite a system and a computer program product, and therefore, also fall into a statutory category (Examiner notes that the Specification, at [0080], excludes transitory signals from the computer readable medium of claim 16).

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of scanning project management systems to identify specified artifacts and defined attributes of the identified artifacts, said scanning employing natural language processing for identifying said specified artifacts based on their context and frequency; building a timeline sequence, for the identified artifacts, wherein a group of team members work on the project, and each of the artifacts is associated with one or more of: the team members and at least one activity of one or more of the team members; and the building a timeline sequence for the identified artifacts includes, for each of the team members: forming a plurality of activity nodes from the identified artifacts associated with the activities of everyone of the team members, and building the timeline sequence from the activity nodes of said each of the team members; and from the timeline sequence built from the identified artifacts, creating one or more roadmaps associated with a corresponding interactive view type operation, each created roadmap of a corresponding view type operation showing given relationships of the identified artifacts, the team members, and the defined attributes of the identified artifacts to the project are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a hardware processor” (claim 1), “processors” and “memory” (claim 11) and the “computer readable storage medium” (claim 16), nothing in the claim elements precludes the limitations from practically being performed in the mind.  The Examiner further notes that the Specification indicates that the invention is related to “information management” which is an abstract idea (see Specification at [0001]).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of scanning project management systems to identify specified artifacts and defined attributes of the identified artifacts, said scanning employing natural language processing for identifying said specified artifacts based on their context and frequency; building a timeline sequence, for the identified artifacts, wherein a group of team members work on the project, and each of the artifacts is associated with one or more of: the team members and at least one activity of one or more of the team members; and the building a timeline sequence for the identified artifacts includes, for each of the team members: forming a plurality of activity nodes from the identified artifacts associated with the activities of everyone of the team members, and building the timeline sequence from the activity nodes of said each of the team members; and from the timeline sequence built from the identified artifacts, creating one or more roadmaps associated with a corresponding interactive view type operation, each created roadmap of a corresponding view type operation showing given relationships of the identified artifacts, the team members, and the defined attributes of the identified artifacts to the project are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, claims 1, 11, and 16 recite the additional elements of “a hardware processor,” (claim 1) “processors” and “memory” (claim 11) and the “computer readable storage medium” (claim 16).  The computer components are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, when considered individually, and as a whole.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the limitations of scanning project management systems to identify specified artifacts and defined attributes of the identified artifacts, said scanning employing natural language processing for identifying said specified artifacts based on their context and frequency; building a timeline sequence, for the identified artifacts, wherein a group of team members work on the project, and each of the artifacts is associated with one or more of: the team members and at least one activity of one or more of the team members; and the building a timeline sequence for the identified artifacts includes, for each of the team members: forming a plurality of activity nodes from the identified artifacts associated with the activities of everyone of the team members, and building the timeline sequence from the activity nodes of said each of the team members; and from the timeline sequence built from the identified artifacts, creating one or more roadmaps associated with a corresponding interactive view type operation, each created roadmap of a corresponding view type operation showing given relationships of the identified artifacts, the team members, and the defined attributes of the identified artifacts to the project amounts to no more than mere instructions to apply the exception using a generic computer component.    Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 4-10, 14-15, and 19-26 merely add further details of the abstract steps/elements recited in claims 1, 11, and 16 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 4-10, 14-15, and 19-26 are also non-statutory subject matter.

Dependent claims 4, 14, and 19 further limit the abstract idea by further including details regarding the timeline sequence, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 5-7 and 21-26 further limit the abstract idea by further including details regarding the roadmaps, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 8, 15, and 20 further limit the abstract idea by further including details regarding the artifacts, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 14-16, and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner has reviewed applicant’s disclosure and submits that these added limitations find no support in the specification as currently written, and is, therefore, directed to new matter.

Claim 1: “from the timeline sequence built from the identified artifacts, creating one or more roadmaps associated with a corresponding interactive view type operation, each created roadmap of a corresponding view type operation showing given relationships of the identified artifacts, the team members, and the defined attributes of the identified artifacts to the project” is not described in the specification as written.  Examiner reviewed the entirety of the specification, particularly the cited portions of the specification ([0041]-[0046] and [0050]-[0066] as cited in the Remarks at 23) and did not find the cited limitation.  Claims 11 and 16 have similar limitations.
Claim 5: “wherein responsive to a first view type operation, the creating one or more roadmaps includes creating a personal roadmap for each of the team members based on the artifacts accessed by the role associated with said each team member” is not described in the specification as written.  Examiner reviewed the entirety of the specification, particularly the cited portions of the specification ([0041]-[0046] and [0050]-[0066] as cited in the Remarks at 23) and did not find the cited limitation.  Claims 23 and 25 have similar limitations.
Claim 6: “wherein responsive to a second view type operation, the creating one or more roadmaps includes creating a role roadmap based on the roles of the team members who access the artifacts” is not described in the specification as written.  Examiner reviewed the entirety of the specification, particularly the cited portions of the specification ([0041]-[0046] and [0050]-[0066] as cited in the Remarks at 23) and did not find the cited limitation.  Claims 23 and 25 have similar limitations.
Claim 22: “accessing, using the hardware processor, the interactive database to generate a respective visual display of a roadmap corresponding to a respective first, second or third view type operations, wherein an artifact represented in the visual display is sized according to a degree of activity of the artifact” is not described in the specification as written.  Examiner reviewed the entirety of the specification, particularly the cited portions of the specification ([0041]-[0046] and [0050]-[0066] as cited in the Remarks at 23) and did not find the cited limitation.  Claims 24 and 26 have similar limitations.

The claims not specifically enumerated above are rejected as dependent upon one or more of the enumerated claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 14-16, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 refers to a “corresponding interactive view type operation” which is unclear.  Examiner is unsure what Applicant means by a “corresponding interactive view type operation.”  Since the term does not appear in the Specification, Examiner cannot glean a definition from reviewing the Specification.  Examiner’s best guess as to the meaning of this term is that each roadmap is associated with a corresponding option which a user may select in order to view the corresponding roadmap.  Claims 5, 6, 11, 16, and 22-26 include similar limitations related to a “view type operation” which are rejected on a similar basis.

Claim Rejections - 35 USC § 103
WITHDRAWN, in light of Applicant’s amendments.  Examiner emphasizes that the prior art does not teach the combination of the claim limitations as presented in the independent claims, for reasons similar to those discussed by the Applicant in the Remarks filed 5/31/22.

Response to Arguments
Claim Objection
Withdrawn, in light of Applicant’s amendment.

Rejections under 101
Applicant notes that the claims are amended to indicated that they are computer implemented and include a hardware processor.  Remarks 11.  The Supreme Court has recognized that claims can recite a mental process, even if the claims are performed on a computer.  Gottschalk v. Benson, 409 U.S at 67, 175 USPQ at 675 (concluding that the algorithm could be performed mentally even though the claims were carried out via “existing computers long in use”).  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person' s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.''); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 

Applicant then argues that the claims as amended amount to significantly more than the abstract idea, in that they are directed to a technical solution “that includes a processing method that invokes technological improvements to improve the building and use of an interactive knowledge base.”  Remarks 14.  However, Applicant has not identified a specific technical solution or technological improvements or provided evidence thereof, beyond unsupported attorney argument.  

Applicant notes the creation of personal and project roadmaps in response to a view type operation.  Remarks 15.  However, Applicant does not provide any indication that this is a technical solution or a technological improvement.  Merely providing the ability to choose which roadmap is displayed is not a technological improvement.

Applicant then seems to argue that because the computer processes are “not typically associated with the development of a project,” they are technological improvements.  Remarks 15.  Examiner respectfully disagrees.  To provide a technological improvement, there must be improvement to technology, not to the abstract idea itself (development of a project). 

The Applicant then argues that the claims have not been considered as a whole.  Remarks 20.  Examiner respectfully disagrees.  Examiner specifically notes that the claims were considered both individually and as a whole in the rejection (see above).  Moreover, the Applicant has not identified any technological improvements that are present when the claims are considered as a whole which are not present when considered individually.

Applicant then argues that 
the claims are not simply directed to any mental steps per se, but are specifically directed to a computer-implemented technical solution, i.e., computer implemented functionality of building an interactive database by invoking a series of technological elements/sub-systems to improve a practical application of keeping a “life track” of the file operators, roles, update times, etc. associated with a project where visual information on this “life track” according to various interactive view type operations can help users find the latest, most appropriate files that user is looking for. Also, a new member of the project can have a quick view of the project progress by means of these files, with the project’s active period. Via a particular interactive view type operation, the newcomer is provided with a clear view on which file or files are critical for his or her role, which file is a master reference file, and which file has the team lately focused on.

Remarks 20.  In other words, Applicant seems to be arguing that the claims provide the ability to manage files, roles, and other data associated with a project.  There is no technological improvement identified, but only an alleged improvement to the abstract idea.  Similarly, Applicant argues on pages 21-22 that the invention provides the ability to view large amounts of data, which is also not a technological improvement.

Examiner notes that Applicant asserts that the additional elements are arranged in a non-conventional manner.  Remarks 24.  However, there is no evidence to support this assertion.  As is stated above, the additional elements include “a hardware processor” (claim 1), “processors” and “memory” (claim 11) and the “computer readable storage medium” (claim 16).  The arrangement of the additional elements is merely conventional.

Rejections under 102, 103
Withdrawn, for the reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Diamont et al. (US 9311624), a system to view and manipulate artifacts at a temporal reference point
Adams et al. (US 20160306846), a system for a visual representation of question quality
Boyer (US 20170364824), a system for contextual evaluation of process model for generation and extraction of project management artifacts

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689